


Exhibit 10.6






November 14, 2012
Legacy Reserves LP
303 West Wall Street, Suite 1400
Midland, Texas 79701
Attention: James Daniel Westcott,
EVP and Chief Financial Officer




Re:
Limited Waivers pursuant to Sections 2.07(f), 5.02, 9.04(b) and 9.18(b) of the
Second Amended and Restated Credit Agreement, dated as of March 10, 2011, among
Legacy Reserves LP (the “Borrower”), Wells Fargo Bank, National Association, as
administrative agent (in such capacity, the “Administrative Agent”), and the
lenders party thereto (the “Lenders”, and such agreement, as heretofore amended,
restated, modified or supplemented, the “Credit Agreement”)



Mr. Westcott:
This letter relates to the Credit Agreement. Each capitalized term not defined
herein shall have the meaning assigned such term in the Credit Agreement. All
references to sections in this letter shall refer to sections of the Credit
Agreement unless otherwise indicated.
The Borrower has informed the Administrative Agent and the Lenders of the
following:


(a)    The Borrower has entered into an agreement to purchase certain assets
from Concho Resources, Inc. for $520,000,000 (the “Acquisition”), subject to
customary adjustments.


(b)    The Borrower has commenced an underwritten public offering for the
issuance of 8,700,000 units (the “Equity Issuance”), which is expected to close
on or about November 15, 2012, with the net proceeds thereof ultimately to be
used to fund a portion of the Acquisition; however, given that the Equity
Issuance will occur in advance of the closing of the Acquisition, the Borrower
intends to apply the net proceeds thereof to the prepayment of Borrowings (the
“Prepayment”, and the date on which such Prepayment is made, the “Prepayment
Date”). The Prepayment will cause the aggregate notional amount of Swap
Agreements entered into by the Borrower in respect of interest rates to exceed
100% of the outstanding principal amount of the Borrower's Debt for borrowed
money which bears interest at a floating rate, in violation of Section 9.18(b)
(the “Interest Rate Hedging Covenant”). However, the Borrower intends to fund a
portion of the Acquisition with proceeds of Loans, whereupon the Borrower
expects to be in compliance with the Interest Rate Hedging Covenant.


(c)    The Borrower intends to issue Senior Notes in reliance upon Section
9.02(f) in an aggregate principal amount of up to $300,000,000 (the “Senior
Notes Issuance”), with the net proceeds thereof to be placed in escrow (the
“Escrow Proceeds”) pending the closing of the Acquisition; however, in the event
that the Acquisition does not close on or prior to January 31, 2013, the Escrow
Proceeds shall be released from escrow to mandatorily redeem in full the
outstanding Senior Notes, together with accrued and unpaid interest thereon.
Section 2.07(f) provides that upon the issuance of the Senior Notes,




--------------------------------------------------------------------------------




the Borrowing Base then in effect shall be reduced by an amount equal to the
product of 0.25 and the stated principal amount of such Senior Notes (without
regard to any initial issue discount).


Based on the foregoing, the Borrower has requested that the Lenders waive, and
the Lenders do hereby waive: (a) during the period from and including the
Prepayment Date through and including the earlier of (i) January 31, 2013 and
(ii) the date on which the Borrowing Base is redetermined in connection with the
closing of the Acquisition, the Borrower's compliance with the Interest Rate
Hedging Covenant; provided that during such period the Borrower shall not enter
into any additional interest rate Swap Agreements (or increase the principal
notional amount of any existing interest rate Swap Agreements); (b) the
requirement pursuant to Section 5.02 that the Borrower pay breakage costs, if
any, in connection with the Prepayment; (c) during the period from and including
the date hereof through and including the earlier of (i) January 31, 2013 and
(ii) the date on which the Borrowing Base is redetermined in connection with the
closing of the Acquisition, the requirement that the Borrowing Base be reduced
pursuant to Section 2.07(f) upon the Senior Notes Issuance; and (d) in the event
that the Acquisition does not close on or prior to January 31, 2013, the
restrictions contained in Section 9.04(b) so as to permit the Borrower to
mandatorily redeem in full the outstanding Senior Notes, together with accrued
and unpaid interest thereon, with the Escrow Proceeds.


The Borrower hereby expressly (a) acknowledges the terms of this letter, (b)
ratifies and affirms its obligations under, and acknowledges, renews and extends
its continued liability under, each Loan Document to which it is a party and
agrees that each Loan Document to which it is a party remains in full force and
effect, except as expressly modified hereby, notwithstanding the waivers
contained herein and (c) represents and warrants to the Lenders that as of the
date hereof: (i) all of the representations and warranties contained in each
Loan Document to which it is a party are true and correct, except to the extent
any such representations and warranties are expressly limited to an earlier
date, in which case, such representations and warranties shall continue to be
true and correct as of such specified earlier date, (ii) no Default or Event of
Default has occurred and is continuing and (iii) no event or events have
occurred which individually or in the aggregate could reasonably be expected to
have a Material Adverse Effect.
Except as expressly waived herein, all covenants, obligations and agreements of
the Borrower contained in the Credit Agreement and the other Loan Documents
shall remain in full force and effect in accordance with their terms. Without
limitation of the foregoing, the foregoing waivers are hereby granted to the
extent and only to the extent specifically stated herein and for no other
purpose and shall not be deemed to (a) be a consent or agreement to, or waiver
or modification of, or amendment to, any other term or condition of the Credit
Agreement, any other Loan Document or any of the documents referred to therein,
(b) except as expressly set forth herein, prejudice any right or rights which
the Administrative Agent or the Lenders may now have or may have in the future
under or in connection with the Credit Agreement, any other Loan Document or any
of the documents referred to therein, or (c) constitute any course of dealing or
other basis for altering any obligation of the Borrower or any right, privilege
or remedy of the Administrative Agent or the Lenders under the Credit Agreement,
the other Loan Documents, or any other contract or instrument. Granting the
waivers set forth herein does not and should not be construed to be an assurance
or promise that consents or waivers will be granted in the future, whether for
the matters herein stated or on other unrelated matters.
This letter (including, but not limited to, the validity and enforceability
hereof) shall be governed by, and construed in accordance with, the laws of the
State of Texas.
This letter may be executed by one or more of the parties hereto in any number
of separate counterparts, and all of such counterparts taken together shall be
deemed to constitute one and the same instrument. Delivery of this letter by
facsimile transmission or other electronic means shall be effective as delivery
of a manually executed counterpart hereof.

2

--------------------------------------------------------------------------------




This letter shall not become effective until the Administrative Agent receives
counterparts of this letter executed by the Borrower and all of the Lenders.
This letter, the Credit Agreement and the other Loan Documents executed in
connection herewith and therewith represent the final agreement between the
parties and may not be contradicted by evidence of prior, contemporaneous, or
unwritten oral agreements of the parties. There are no subsequent oral
agreements among the parties.
[Signatures begin on next page.]



3

--------------------------------------------------------------------------------






If the foregoing correctly states your understanding with respect to the matters
stated in this letter, please acknowledge by signing in the space provided
below.
Very truly yours,
    
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender
 
 
 
 
 
 
 
By:
/s/ Greg Smothers
 
 
 
Greg Smothers
 
 
 
Director
 


SIGNATURE PAGE
WAIVER LETTER

--------------------------------------------------------------------------------




Accepted and Agreed to as of
the date first written above by:
BORROWER:
LEGACY RESERVES LP
 
 
 
 
 
 
 
 
By:
Legacy Reserves GP, LLC
 
 
 
 
its general partner
 
 
 
 
 
 
 
 
By:
/s/ James Daniel Westcott
 
 
 
 
James Daniel Westcott
 
 
 
 
EVP and Chief Financial Officer
 
 
 
 
 
 

LENDERS:
COMPASS BANK
 
 
 
 
 
 
 
 
By:
/s/ James Neblett
 
 
 
 
James Neblett
 
 
 
 
Vice President
 
 
 
 
 
 
 
BANK OF AMERICA, N.A.
 
 
 
 
 
 
 
 
By:
/s/ Jeffrey H. Rathkamp
 
 
 
 
Jeffrey H. Rathkamp
 
 
 
 
Managing Director
 
 
 
 
 
 
 
THE BANK OF NOVA SCOTIA
 
 
 
 
 
 
 
 
By:
/s/ John Frazell
 
 
 
 
John Frazell
 
 
 
 
Director
 
 
 
 
 
 
 
ROYAL BANK OF CANADA
 
 
 
 
 
 
 
 
By:
/s/ Don J. McKinnerney
 
 
 
 
Don J. McKinnerney
 
 
 
 
Authorized Signatory
 


SIGNATURE PAGE
WAIVER LETTER

--------------------------------------------------------------------------------




 
U.S. BANK NATIONAL ASSOCIATION
 
 
 
 
 
 
 
 
By:
/s/ Justin M. Alexander
 
 
 
 
Justin M. Alexander
 
 
 
 
Senior Vice President
 
 
 
 
 
 
 
KEYBANK, N.A.
 
 
 
 
 
 
 
 
By:
/s/ Craig Hanselman
 
 
 
 
Craig Hanselman
 
 
 
 
Vice President
 
 
 
 
 
 
 
WEST TEXAS NATIONAL BANK
 
 
 
 
 
 
 
 
By:
/s/ Chris L. Whigham
 
 
 
 
Chris L. Whigham
 
 
 
 
Senior Vice President
 
 
 
 
 
 
 
SOCIETE GENERALE
 
 
 
 
 
 
 
 
By:
/s/ David M. Bornstein
 
 
 
 
David M. Bornstein
 
 
 
 
Director
 
 
 
 
 
 
 
UNION BANK, N.A.
 
 
 
 
 
 
 
 
By:
/s/ Lara Sorokolit
 
 
 
 
Lara Sorokolit
 
 
 
 
Assistant Vice President
 


SIGNATURE PAGE
WAIVER LETTER

--------------------------------------------------------------------------------




 
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
 
 
 
 
 
 
 
 
By:
/s/ Tom Byargeon
 
 
 
 
Tom Byargeon
 
 
 
 
Managing Director
 
 
 
 
 
 
 
 
By:
/s/ Sharada Manne
 
 
 
 
Sharada Manne
 
 
 
 
Managing Director
 
 
 
 
 
 
 
UBS AG, STAMFORD BRANCH
 
 
 
 
 
 
 
 
By:
/s/ Irja R. Otsa
 
 
 
 
Irja R. Otsa
 
 
 
 
Associate Director, Banking Products Services, U.S.
 
 
 
 
 
 
 
 
By:
/s/ David Urban
 
 
 
 
David Urban
 
 
 
 
Associate Director, Banking Products Services, U.S.
 
 
 
 
 
 
 
BMO HARRIS FINANCING, INC.
 
 
 
 
 
 
 
 
By:
/s/ Joseph A. Bliss
 
 
 
 
Joseph A. Bliss
 
 
 
 
Managing Director
 
 
 
 
 
 
 
CITIBANK, N.A.
 
 
 
 
 
 
 
 
By:
/s/ Eamon Baqui
 
 
 
 
Eamon Baqui
 
 
 
 
Vice President
 




SIGNATURE PAGE
WAIVER LETTER